Citation Nr: 1027622	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
hepatitis C.

3.  Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been added to the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for 
hepatitis C and the Veteran did not appeal that decision.

2.  The additional evidence received since the time of the final 
May 2006 rating has not been previously considered by VA and 
relates to an unestablished fact necessary to substantiate the 
appeal and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for hepatitis C.

3.  Hepatitis C is currently diagnosed.

4.  The Veteran's service treatment records show that he was 
treated for viral hepatitis in 1971 while serving overseas.

5.  The probative and persuasive evidence of record relates the 
Veteran's currently diagnosed hepatitis C to his military 
service.

6.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested a withdrawal of the issue of whether new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).

7.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested a withdrawal of the issue of entitlement to 
service connection for diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hepatitis C is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issue of whether new and material evidence has 
been submitted to reopen the issue of entitlement to service 
connection for PTSD, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issue of entitlement to service connection for 
diabetes mellitus, type 2, are met.  38 U.S.C.A. § 7105(b) (2), 
(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis Claim

In this decision, the Board grants entitlement to service 
connection for hepatitis C, which constitutes a complete grant of 
the Veteran's claim.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The RO denied service connection for hepatitis C in May 2006, and 
notified the Veteran of the decision that same month.  The rating 
decision was not appealed and that decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  The matter under consideration 
in this case at that time was whether the Veteran's allegedly 
preexisting, according to the RO, hepatitis was aggravated by his 
military service.  In order for the Veteran's claim to be 
reopened, evidence must have been presented or secured since the 
May 2006 rating decision which is relevant to, and probative of, 
that matter.

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996). The credibility of the 
new evidence is presumed for the purpose of determining whether 
the new evidence is material.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The evidence of record at the time of the May 2006 
rating decision included the Veteran's service treatment records 
and private treatment records dated from April 2003 through 
December 2005.  The additional evidence added to the record since 
the May 2006  rating decision includes VA outpatient treatment 
records dated from June 2007 through September 2009, the 
Veteran's December 2007 hepatitis questionnaire, lay statements 
from the Veteran's family members dated in September 2009 and 
April 2010, and the testimony of the Veteran and his wife from 
the May 2010 Board hearing.

The RO denied the Veteran's claim for entitlement to service 
connection for hepatitis C in May 2006; at that time, there was 
no evidence that the Veteran's allegedly preexisting hepatitis 
had been aggravated by his military service.  However, the 
September 2009 and April 2010 lay statements of the Veteran's 
family members address the question of whether the Veteran had 
hepatitis prior to service entrance, or had another disorder 
which caused hepatitis-like symptoms (e.g. jaundice).  Indeed, 
all of these statements reflect that the Veteran was never 
diagnosed with, or treated for, hepatitis prior to his military 
service.  The diagnosis of hepatitis is confirmed by the 
Veteran's service treatment records.  The Board has reviewed 
these lay statements and finds that they are credible, and that 
they constitute new and material evidence in this case, as they 
address the premise on which the Veteran's claim was denied in 
May 2006.  Accordingly, new and material evidence having been 
submitted, the claim for entitlement to service connection for 
hepatitis C is reopened. 

Merits of the Claim

The Veteran claims entitlement to service connection for 
hepatitis C, and asserts that this disorder initially manifested 
during service.  The Veteran's November 1969 service entrance 
examination did not indicate that the Veteran had a history of 
hepatitis.  However, on his November 1969 subjective report of 
medical history, the Veteran noted that he had a history of 
jaundice, and the physician who completed that form indicated 
that the Veteran had hepatitis for 4 months in 1965, four years 
prior to service entrance.  Therefore, because there is some 
indication in the record that the Veteran's hepatitis may have 
preexisted service, a threshold analysis of same must be 
conducted before adjudication of the Veteran's claim for service 
connection may proceed.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).  To rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  38 
C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, a veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government to 
rebut the presumption of soundness by 
clear and unmistakable evidence that the 
claimant's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no increase 
in disability during service or that any 
increase in disability [was] due to the 
natural progress of the preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the claimant is not 
entitled to service- connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under section 
1111, the claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous 
evidentiary standard, requiring that the no-aggravation result be 
undebatable.  Cotant, 17 Vet. App. at 131.  Because there are no 
objective clinical findings of hepatitis on the November 1969 
preinduction examination, only subjective indications, the 
presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b) (1).

After thorough review, the Board finds that the premise that the 
Veteran had hepatitis C that preexisted service is debatable in 
this case, and therefore, the evidence is not clear and 
unmistakable.  The sole evidence of record that such hepatitis C 
preexisted service is the November 1969 report of medical history 
wherein the Veteran noted that he had a history of jaundice, and 
the examining physician indicated that the Veteran had a history 
of hepatitis, and the June 1971 inservice treatment record at 
which the examining physician noted that the Veteran had 
hepatitis at age 14.  However, there is zero evidence to show how 
either examining physician came to such a conclusion.  Indeed, by 
the Veteran's own report, and that of several of his family 
members including his mother, he underwent an emergency 
appendectomy in the 1950s following a burst appendix, after which 
time he was jaundiced because the burst appendix had infected his 
bloodstream.  Moreover, both the Veteran and his family have 
testified that the Veteran was treated by physician in 1965, but 
for a common infection, not for hepatitis or other liver 
disorder.  There is also no objective medical evidence dated 
prior to the Veteran's service entrance that even suggests that 
the Veteran had hepatitis prior to service.  

Ultimately, it appears that the Veteran's alleged history of 
hepatitis was presumed from his having been symptomatic with 
jaundice during his childhood, prior to military service; even 
with those two "reported histories," which are minimally 
credible at best, the evidence that the Veteran's hepatitis 
preexisted service is certainly not clear and unmistakable.  As 
such, the presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records reflect that he was 
treated for jaundiced sclera and urinary bilirubin, and hepatitis 
was suspected as the cause.  He was sent to an evacuation 
hospital for further treatment.  At that time, he reported that 
approximately six weeks prior, he had eaten a non-military 
prepared meal in a nearby village, and thereafter began to 
experience diarrhea, yellowing of the eyes, chills, fever, night 
sweats, weight loss, nausea, and vomiting.  He was an inpatient 
at that evacuation hospital through July 1971, where his 
diagnosis was viral hepatitis, and he was subsequently given a 
limited duty profile through the end of that month so that he 
could continue to recover.  In his February 1973 report of 
medical history on service separation, the Veteran noted his 
history of hepatitis.

Subsequent to service, hepatitis C was first formally diagnosed 
by laboratory testing in April 2003.  VA outpatient treatment 
records reflect that the Veteran underwent treatment with 
antivirals and interferon, but had a first relapse in 2004 after 
that treatment, and a second relapse in 2007.  The Veteran 
indicated in his December 2007 hepatitis C questionnaire that he 
had not received an organ transplant, had a blood transfusion, 
undergone hemodialysis, used intravenous drugs or had intranasal 
cocaine use, gotten a tattoo, or engaged in high-risk sexual 
activity.  Testing in December 2007 and January 2008 revealed 
that the Veteran had hepatocellular (liver) cancer, for which he 
underwent chemoembolization of the hepatic artery in February 
2008 and March 2008.  A VA outpatient treatment record dated in 
February 2009 noted that the Veteran had developed cirrhosis 
secondary to his chronic hepatitis C viral infection.  

The evidence of record shows that the Veteran was diagnosed with 
viral hepatitis in 1971, during active military service.  
Although the first objective evidence of hepatitis subsequent to 
service is not dated until 2003, there is also no evidence that 
the Veteran did not have hepatitis in the interim period; the 
lack of contemporaneous records showing hepatitis does not 
necessarily weigh against the Veteran's claim.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, there is no 
evidence to suggest that he may have contracted hepatitis C 
through any of the other recognized means, as he denied being 
subject to any of the known risk factors for hepatitis in his 
December 2007 questionnaire, and the answers on that document are 
consistent with his repeated reports within the VA outpatient 
treatment records dated from 2007.  Therefore, with evidence of 
hepatitis in service and current evidence of hepatitis, and no 
reason to believe that an intercurrent event was the cause of the 
current diagnosis, service connection for hepatitis C is 
warranted.

Withdrawal of Issues on Appeal

By a February 2008 rating decision, the Veteran's claims to 
reopen the issue of entitlement to service connection for 
posttraumatic stress disorder, and for entitlement to service 
connection for diabetes mellitus, type 2, were denied.  The 
Veteran perfected an appeal as to these issues in January 2009.  
However, at his May 2010 hearing before the Board, the Veteran 
stated that he wished to withdraw these claims.

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
claimant or by his or her authorized representative.  38 C.F.R. § 
20.204(a).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (1).

Because the Veteran requested that his claims to reopen the issue 
of entitlement to service connection for posttraumatic stress 
disorder, and for entitlement to service connection for diabetes 
mellitus, type 2, be withdrawn at his May 2010 Board hearing, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to same.  As the Board 
consequently does not have jurisdiction to review the appeal with 
respect to these issues, they are dismissed.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for hepatitis is reopened.

Service connection for hepatitis is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

The appeal as to the issue of whether new and material evidence 
has been submitted to reopen the issue of entitlement to service 
connection for posttraumatic stress disorder is dismissed.

The appeal as to the issue of entitlement to service connection 
for diabetes mellitus, type 2, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


